     Case 2:18-cv-00038-KJM-CKD Document 28 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PETER J. REED,                                     No. 2:18-cv-0038 KJM CKD P
11                       Plaintiff,
12            v.                                         ORDER
13    D. LEATHERMAN, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On June 19, 2019, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice to all parties that any objections to the findings

21   and recommendations were to be filed within fourteen days. Neither party has filed objections to

22   the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                         1
     Case 2:18-cv-00038-KJM-CKD Document 28 Filed 09/17/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 19, 2019, are adopted in full.
 3          2. Defendants’ motion for summary judgment (ECF No. 20) is granted as to defendants
 4   Dennis and Vitale and denied as to defendants Leatherman, Roberts and Shearer.
 5          3. Defendants Dennis and Vitale are dismissed for failure to exhaust available
 6   administrative remedies.
 7          4. This matter is referred back to the assigned magistrate judge for all further pretrial
 8   proceedings.
 9   DATED: September 16, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
